WHEELER, District Judge.
This cause has been heard on a motion for a preliminary injunction to restrain diversion to defendants’ water supply of the water of one branch of the Byram river from that branch above where the river passes the plaintiffs’ lands. It does not yet appear but that sufficient water would be left in the river coming from this branch and elsewhere for all their uses as ordinary riparian proprietors; nor that any substantial injury would accrue, or any that could not be well compensated for at law. Prentiss v. Larnard, 11 Vt. 135; Slate Co. v. Adams, 46 Vt. 496. Besides this, any intention of diversion of any of the water for about a year is denied; and within that time, with due diligence, the final hearing may be had.
The suggestion that the damages be ascertained, and the allowance of an injunction be made conditional upon their tender, can be more appropriately disposed of upon the hearing in chief than now. Motion denied.